This was a libel praying for a divorce a vinculo, for the cause of adultery. The libellant filed his libel in the clerk’s office, and took out an attested copy, with a summons, pursuant to the statute of 1785, c. 69, <§> 8. The officer returned that he had summoned the respondent, by leaving an attested copy of the libel and summons at her last and usual place of abode.
There being no appearance for the respondent, the Court examined the officer upon oath, and it appeared that she was not at the house where the copy was left, and had not been within the county since the service. Upon these facts, the Court refused to *421hear evidence of the principal charge, and continued the libel, that personal notice might be given to the respondent.